PER CURIAM.
In this action in equity for declaration of a constructive trust in land appellant seeks reversal of concurrent factual findings of master and trial judge which brings the case, within the rule recently applied in Wolfe v. Wolfe, S. C., 56 S. E. (2d) 343. That late case is also an apt authority upon the other legal principles which are pertinent here. Careful consideration of the painstaking report and decree, in the light of the testimony and exceptions, is convincing that they are supported by the evidence and are certainly not contrary to the clear preponderance of it. They further correctly apply the law to the facts.
*295The decree of trial Judge Greneker is affirmed and will be reported as the judgment of this court. The exceptions are overruled.